DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on October 4, 2021. Claims 5, 13, 14, 18, 20, 22, and 28 have been withdrawn. Claims 11, 15-17, 19, 21, and 23-24 have been cancelled. Claim 29 has been added.

	Election/Restrictions
Applicant’s election of Species II in the reply filed on October 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5,  13, 14, 18, 20, 22, and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III-XIX, there being no allowable generic or linking claim.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “a deflection device”. However, it appears the limitation has been defined in claim 1. Examiner suggests to amend the limitation to –the at least one deflection device-.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one deflection device for generating an oscillation of the fluid flow” in claim 1, “a device for varying the shape” in claim 25 and “a sealing body” in claim 26 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language “generating”, “varying”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the applicant’s disclosure, figure 4, the corresponding structure for the claim limitation “at least one deflection device” is defined as “at least one deflection block 11a/11b.”
In light of the applicant’s disclosure, figure 4, the corresponding structure for the claim limitation “a device for varying the shape” is defined as “delimiting wall.”
The disclosure is devoid to provide corresponding structure for the claim limitation “a sealing body”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12, 25-27, and 29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-4, 6-10, 12, 25-27, and 29 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim limitation “sealing body” in claim 26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (US 2003/0062426 A1) in view of Stouffer (US 4,508,267).
With regard to claim 1, Gregory discloses a fluidic component having a flow chamber (Fig. 7), which flow chamber can be flowed through by a fluid flow which enters the flow chamber through an inlet opening (top opening, see Fig. 7) of the flow chamber and which exits the flow chamber through an outlet opening (bottom opening, see Fig. 7) of the flow chamber, wherein the flow chamber has a variable shape (Fig. 7).

Stouffer teaches a fluidic component comprising a flow chamber (Fig. 1), wherein the flow chamber, there is provided at least one deflection device (D1/D2) for generating an oscillation of the fluid flow at the outlet opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregory, by forming the deflection devices (D1/D2) as taught by Stouffer in the flow chamber of Gregory, for the benefit of producing a swept jet fan spray in which the liquid droplets are relatively uniform throughout the fan spray thereby resulting in a more uniform dispersal of the liquid (Col. 1lines 38-41).
With regard to claim 2, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Gregory further discloses the flow chamber is delimited by a delimiting wall (4).
With regard to claim 3, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Stouffer further discloses the flow chamber (Fig. 1) has a main flow channel, which connects the inlet opening (14) and the outlet opening (24) to one another, and at least one secondary flow channel (19/20), as a deflection device for generating an oscillation of the fluid flow at the outlet opening, wherein the main flow channel and the at least one secondary flow channel are separated from one another by at least one inner block (Fig. 1).
With regard to claim 4, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 2 above. Gregory further discloses the delimiting wall (4) has at least one portion which is deformable (46/48, see Para. [0108] and Fig. 7).
With regard to claim 6, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 3 above. Gregory further discloses the flow chamber is delimited by a delimiting wall (4) and the delimiting wall has at least one portion 
With regard to claim 7, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 2 above. Gregory further discloses the delimiting wall (4) comprises at least two parts, and wherein one of the two parts is movable, in particular displaceable or rotatable, relative to the other of the two parts (46/48, see Para. [0108] and Fig. 7).
With regard to claim 8, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 3 above. Gregory further discloses the flow chamber is delimited by a delimiting wall (4), wherein the delimiting wall comprises at least two parts, wherein one of the two parts is movable, in particular displaceable or rotatable, relative to the other two parts (46/48, see Para. [0108] and Fig. 7), wherein the flow chamber has, upstream of the outlet opening, an outlet channel which opens at its downstream end into the outlet opening, and wherein a portion of the outlet channel is formed by two parts of the delimiting wall which are movable, in particular displaceable or rotatable, relative to a third part of the delimiting wall (46/48, see Para. [0108] and Fig. 7).
With regard to claim 9, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 8 above. Gregory further discloses the oscillation of the fluid flow is generated in an oscillation plane, wherein the two parts (46/48) of the delimiting wall (4) which form a portion of the outlet channel extend substantially perpendicular to the oscillation plane and enclose an angle in the oscillation plane (Fig. 7a).
With regard to claim 10, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 8 above. Gregory further discloses at least one of the two parts of the delimiting wall (4) which form a portion of the outlet channel are rotatable, with a change of the angle, relative to the third part of the delimiting wall, and the two parts of 
	With regard to claim 12, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 7 above. Gregory further discloses the flow chamber is delimited by a delimiting wall (4), wherein the delimiting wall comprises at least two parts, wherein one of the two parts is movable, in particular displaceable or rotatable, relative to the other of the two parts, and wherein at least of the two parts of the delimiting wall which form a portion of the outlet channel has at least one deformable portion (46/48, see Para. [0108] and Fig. 7).
With regard to claim 25, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Gregory further discloses the fluidic component comprises a device for varying the shape of the flow chamber in targeted fashion (46/48, see Para. [0108] and Fig. 7).
With regard to claim 26, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Gregory further discloses the fluidic component is embedded into a sealing body (see Fig. 3) which seals off the entire fluidic component with the exception of the inlet opening and the outlet opening of the fluidic component (Fig. 3).
With regard to claim 27, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Gregory further discloses a fluid-distributing appliance (showerhead), in particular for cleaning and/or watering purposes, having a device for generating a fluid jet, wherein the device comprises a fluidic component as claimed in claim 1.
With regard to claim 29, the device of Gregory as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Gregory further discloses the variable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752